Citation Nr: 1824427	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-32 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an earlier effective date for service connection for bilateral tinnitus prior to November 29, 2011.


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to November 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi in May 2012.

The Board notes that the Veteran was scheduled for a Board hearing in April 2017; however, he did not report for that hearing, did not request postponement of the hearing, and has not submitted a motion for a new hearing date.  As such, this case is being processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.702(d) (2017).


FINDING OF FACT

There is no communication of record which can be construed as a formal or informal claim for VA compensation benefits prior to November 29, 2011, the date of VA's receipt of the Veteran's claim of service connection for tinnitus.


CONCLUSION OF LAW

The criteria for an earlier effective date for service connection for bilateral tinnitus, prior to November 29, 2011, have not been met.  38 U.S.C. §§ 5103(a), 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.157, 3.102, 3.155, 3.159, 3.160, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Regarding the Veteran's actual substantive claim for an earlier effective date, the Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

As in effect prior to March 2015, under 38 C.F.R. § 3.155(a), a veteran or a representative of a veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).

The Board notes effective dates may also be changed when a prior rating decision is found to have "clear and unmistakable error" (CUE) as described in 38 C.F.R. § 3.105.  That is, pursuant to 38 C.F.R. § 3.104 (a), "[a] decision of [an RO] shall be final and binding on all field offices of [VA] as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104 ."  38 C.F.R. § 3.104(a).  In this case, the Veteran has not articulated CUE with any prior rating decision, so the Board will not address the issue of CUE herein.

With respect to the earlier effective date claims on appeal here, the Board's analysis will focus on determining the proper date of the claims and the proper dates of when entitlement arose.  Thereafter, the proper effective date is determined by taking the later of the two dates determined.  See 38 C.F.R. § 3.400(q)(2).

In this case, the Veteran first claimed entitlement to service connection for bilateral tinnitus on a VA Form 21-526, Veteran's Application for Compensation and/or Pension received on November 29, 2011.  In a May 2012 rating decision, the Veteran was granted service connection for bilateral tinnitus, effective the date of that claim (i.e., November 29, 2011).

In an email that the Veteran sent to a VA representative in June 2012, and in a VA Form 21-4138, Statement in Support of Claim received in October 2012, the Veteran essentially stated that he feels that he is entitled to an earlier effective date because he has suffered from hearing loss since he was discharged from active military service.  However, as indicated above, the fact that the Veteran has suffered from hearing loss, or even tinnitus, since he was discharged from active military service is of no consequence.  Relevant laws and regulation dictate that the effective date of the Veteran's grant of service connection for bilateral tinnitus be the date of his claim or the date entitlement to service connection for tinnitus arose, whichever is later.

The Board further notes that the Veteran applied for service connection for hearing loss, but not tinnitus, in September 1997.  During an October 1997 VA examination, the Veteran reported tinnitus, reportedly since "the 1970s," but there is no paperwork from that time frame indicating an intent to file for service connection for tinnitus.  

Here, the Board does not dispute entitlement (as defined in 38 C.F.R. § 3.400) to service connection for tinnitus prior to November 29, 2011, but the Veteran's claim for service connection for bilateral tinnitus was not received until that date.  Thus, the date of receipt of the Veteran's claim for service connection for bilateral tinnitus must be: 1) the later of the date of his claim therefor, or 2) the date that his entitlement to service connection for tinnitus arose.  Thus, per relevant laws and regulations, the date of receipt of his claim is the appropriate effective date for service connection for his tinnitus.  See 38 C.F.R. § 3.400.  The Veteran is not entitled to an earlier effective date, prior to November 29, 2011, for service connection for bilateral tinnitus, and the appeal is denied.







ORDER

Entitlement to an earlier effective date for service connection for bilateral tinnitus prior to November 29, 2011 is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


